Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Amendment

1.	The amendment filed January 25, 202, is acknowledged and has been entered.  

Election/Restrictions
2.	In view of the allowability of claim 1, the species requirement for Group I has been withdrawn.  
In view of the rejoinder detailed above, applicant is reminded that once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971 ). See also MPEP § 804.01.
Otherwise no other species have been rejoined.


Amendment
3.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given by Aisha Hasan on February 17, 2021.  Ms. Hasan provided amended claims which are provided below in their final form to be published.

4.	The application has been amended as follows: 
	In the claims:

	The outstanding claim set has been replaced by the claim set below:




Listing of Claims:

1.	An isolated polynucleotide encoding a chimeric antigen receptor (CAR) or T cell receptor (TCR) comprising an antigen binding molecule that specifically binds to CD70 and a CD8 alpha transmembrane domain, wherein the antigen binding molecule comprises the amino acid sequence of SEQ ID NO: 34.

2-17. (Cancelled)

18. 	The polynucleotide of claim 1, wherein the antigen binding molecule is single chained.

19.	(Cancelled). 
20.	The polynucleotide of claim 1, wherein the antigen binding molecule comprises an scFv. 

21.	The polynucleotide of claim 1, wherein the antigen binding molecule comprises a variable heavy chain (VH) and a variable light chain (VL),  and the VH and VL are joined by a linker.

22. 	The polynucleotide of claim 21, wherein the VH is located at the N terminus of the linker and the VL is located at the C terminus of the linker. 

23. 	The polynucleotide of claim 21, wherein the VL is located at the N terminus of the linker and the VH is located at the N terminus of the linker. 

24.	The polynucleotide of claim 21, wherein the linker comprises at least about 5, at least about 8, at least about 10, at least about 13, at least about 15, at least about 18, at least about 20, at least about 25, at least about 30, at least about 35, at least about 40, at least about 45, at least about 50, at least about 60, at least about 70, at least about 80, at least about 90, or at least about 100 amino acids.



26.	The polynucleotide of claim 1, wherein the antigen binding molecule binds to CD70 with a KD of less than about 1 x 10-6 M, less than about 1 x 10-7 M, less than about 1 x 10-8 M, or less than about 1 x 10-9 M.

27. 	The polynucleotide of claim 1, wherein the CAR or TCR further comprises a constant region. 

28-33. (Cancelled). 	 

 
34. 	The polynucleotide of claim 1, wherein the CD8 alpha transmembrane domain comprises an amino acid sequence at least about 80%, at least about 85%, at least about 90%, at least about 95%, at least about 96%, at least about 97%, at least about 98%, at least about 99%, or about 100% identical to SEQ ID NO: 17, 21 or 94.

35. 	The polynucleotide of claim 1, wherein the CD8 alpha transmembrane domain is encoded by a nucleotide sequence at least about 80%, at least about 85%, at least about 90%, at least about 95%, at least about 96%, at least about 97%, at least about 98%, at least about 99%, or about 100% identical to SEQ ID NO: 16 or 20. 

36.	The polynucleotide of claim 1, wherein the CAR or TCR further comprises a hinge region between the transmembrane domain and the antigen binding molecule.

37.	The polynucleotide of claim 36, wherein the hinge region comprises all or a fragment of IgG1, IgG2, IgG3, IgG4, IgA, IgD, IgE, IgM, CD28, or CD8 alpha.

38.	The polynucleotide of claim 37, wherein the hinge region is of CD28T. 



40. 	The polynucleotide of claim 38, wherein the hinge region is encoded by a nucleotide sequence at least about 80%, at least about 85%, at least about 90%, at least about 95%, at least about 96%, at least about 97%, at least about 98%, at least about 99%, or about 100% identical to a sequence selected from the group consisting of SEQ ID NOs: 14 and 82. 

41.	The polynucleotide of claim 37, wherein the hinge region is of CD8 alpha. 

42. 	The polynucleotide of claim 41, wherein the hinge region comprises an amino acid sequence at least about 80%, at least about 85%, at least about 90%, at least about 95%, at least about 96%, at least about 97%, at least about 98%, at least about 99%, or about 100% identical to a sequence selected from the group consisting of SEQ ID NO: 17 and 85. 

43. 	The polynucleotide of claim 41, wherein the hinge region is encoded by a nucleotide sequence at least about 80%, at least about 85%, at least about 90%, at least about 95%, at least about 96%, at least about 97%, at least about 98%, at least about 99%, or about 100% identical to a sequence selected from the group consisting of SEQ ID NO: 16 and 84.  

44.	The polynucleotide of claim 1, wherein the CAR or TCR further comprises a costimulatory region.

45.	The polynucleotide of claim 44, wherein the costimulatory region is a signaling region of CD2, CD3 delta, CD3 epsilon, CD3 gamma, CD4, CD7, CD8α, CD8β, CD11a (ITGAL), CD11b (ITGAM), CD11c (ITGAX), CD11d (ITGAD), CD18 (ITGB2), CD19 (B4), CD27 (TNFRSF7), CD28, CD28T, CD29 (ITGB1), CD30 (TNFRSF8), CD40 (TNFRSF5), CD48 (SLAMF2), CD49a (ITGA1), CD49d (ITGA4), CD49f (ITGA6), CD66a (CEACAM1), CD66b (CEACAM8), CD66c (CEACAM6), CD66d (CEACAM3), CD66e (CEACAM5), CD69 (CLEC2), CD79A (B-cell antigen receptor complex-associated alpha chain), CD79B (B-cell antigen receptor complex-associated beta chain), CD84 (SLAMF5), CD96 (Tactile), CD100 (SEMA4D), CD103 (ITGAE), 

46.	The polynucleotide of claim 45, wherein the costimulatory region is a CD28 costimulatory region.

47. 	The polynucleotide of claim 46, wherein the costimulatory region comprises an amino acid sequence at least about 80%, at least about 85%, at least about 90%, at least about 95%, at least about 96%, at least about 97%, at least about 98%, at least about 99%, or about 100% identical to SEQ ID NO: 23.

48. 	The polynucleotide of claim 46, wherein the costimulatory region is encoded by a nucleotide sequence at least about 80%, at least about 85%, at least about 90%, at least about 95%, at least about 96%, at least about 97%, at least about 98%, at least about 99%, or about 100% identical to SEQ ID NO: 22. 

49.	The polynucleotide of claim 45, wherein the costimulatory region is a CD137 (4-1BB) costimulatory region.

50. 	The polynucleotide of claim 49, wherein the costimulatory region comprises an amino acid sequence at least about 80%, at least about 85%, at least about 90%, at least about 95%, at least about 96%, at least about 97%, at least about 98%, at least about 99%, or about 100% identical to SEQ ID NO: 25. 

51. 	The polynucleotide of claim 49, wherein the costimulatory region is encoded by a nucleotide sequence at least about 80%, at least about 85%, at least about 90%, at least about 95%, at least about 96%, at least about 97%, at least about 98%, at least about 99%, or about 100% identical to SEQ ID NO: 24.

52.	The polynucleotide of claim 1, wherein the CAR or TCR further comprises an activation domain.

53. 	The polynucleotide of claim 52, wherein the activation domain is a CD3 zeta domain.

54. 	The polynucleotide of claim 53, wherein the activation domain comprises an amino acid sequence at least about 80%, at least about 85%, at least about 90%, at least about 95%, at least about 96%, at least about 97%, at least about 98%, at least about 99%, or about 100% identical to SEQ ID NO: 27 or 92.

55. 	The polynucleotide of claim 53, wherein the activation domain is encoded by a nucleotide sequence at least about 80%, at least about 85%, at least about 90%, at least about 95%, at least about 96%, at least about 97%, at least about 98%, at least about 99%, or about 100% identical to SEQ ID NO: 26. 

56. 	The polynucleotide of claim 1, wherein the CAR or TCR further comprises a leader peptide.

57. 	The polynucleotide of claim 56, wherein the leader peptide comprises an amino acid sequence at least about 80%, at least about 85%, at least about 90%, at least about 95%, at least about 96%, at least about 97%, at least about 98%, at least about 99%, or about 100% identical to SEQ ID NO: 28. 

58. 	The polynucleotide of claim 56, wherein the leader peptide is encoded by a nucleotide sequence at least about 80%, at least about 85%, at least about 90%, at least about 95%, at least about 

59.	A polynucleotide encoding a CAR or TCR, wherein the polynucleotide comprises the nucleotide sequence of SEQ ID NO: 33.

60.	A vector comprising the polynucleotide of claim 1.

61. 	The vector of claim 60, which is a retroviral vector, a DNA vector, a plasmid, a RNA vector, an adenoviral vector, an adenovirus associated vector, a lentiviral vector, or any combination thereof.

62.	A CAR or TCR encoded by the polynucleotide of claim 1.

63.	A cell comprising the polynucleotide of claim 1.

64.	The cell of claim 63, wherein the cell comprises an immune cell. 

65. 	The cell of claim 64, wherein the cell is a T cell. 

66. 	The cell of claim 65, wherein the T cell is a tumor-infiltrating lymphocyte (TIL), autologous T cell, engineered autologous T cell (eACT), an allogeneic T cell, or any combination thereof. 

67.	The cell of claim 63, wherein the cell is an in vitro cell.

68. 	A composition comprising the polynucleotide of claim 1.

69. 	The composition of claim 68, which is formulated to be delivered to a subject.
 
70.	A method of making a cell expressing a CAR or TCR comprising transducing a cell with the polynucleotide of claim 1 under suitable conditions.



72.- 79. 	(Cancelled).  


80.	(Cancelled).

81.	A CAR or TCR, wherein the CAR or TCR comprises SEQ ID NO: 34, wherein the leader sequence of SEQ ID NO: 34 is absent.

82. 	The CAR or TCR of claim 81, wherein the CAR or TCR comprises the amino acid sequence of SEQ ID NO: 34.



Conclusion
5.	Claims 1, 18. 20-27, 34-71 and 81-82 have been allowed.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner works a flexible schedule.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Respectfully,						
Brad Duffy							
571-272-9935


/Brad Duffy/
Primary Examiner, Art Unit 1643February 17, 2021